Case 5:20-cv-01520-LHK Document 8-1 Filed 03/09/20 Page 1 of 1

 

STATE OF COLORADO, ss:

, —~Cheryl Stevens Clerk of the Supreme Court of the State of

Colorado, do hereby certify that

Faylor True Smith

has been duly licensed and admitted to practice as an

ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys
and Counselors at Law in my office of date the _30th

day of October A.D._2017 and that at the date hereof
the said Taylor_True Smith

is in good standing at this Bar.

    

IN WITNESS WHEREOF, I have hereunto subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

Ath day of. March 4p 2928

Cheryl Stevens

Clerk

By

 

Deputy Clerk

 
